Citation Nr: 1010658	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial evaluation for back injury 
lumbar spine, osteoarthritis and degenerative disc disease 
with radiculopathy to legs, evaluated as 20 percent disabling 
prior to November 3, 2008, and as 40 percent disabling from 
November 3, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in June 2006.

The Veteran presented testimony during an RO hearing in 
February 2006.  He failed to appear for a Board hearing in 
May 2009.  


FINDING OF FACT

During the entire course of the appeal, the Veteran's 
service-connected back disability has been productive of a 
disability picture more nearly approximating pronounced 
degenerative disc disease; there has been no ankylosis of the 
thoracolumbar spine.    


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent (but no 
higher) for back injury lumbar spine, osteoarthritis and 
degenerative disc disease with radiculopathy to legs, have 
been met, effective from October 29, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in August 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the 
Board notes that the RO sent the Veteran a March 2006 
correspondence that fully complied with Dingess.  Any notice 
violations are harmless, as service connection has been 
granted.  

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran 
examinations in March 2006, May 2006, and November 2008; and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  The Veteran testified in February 2006 that he 
receives ongoing VA treatment, but he did not indicate that 
any of it concerned his back.  It is noted that the Veteran 
has been incarcerated.  However, every effort has been made 
to assist the Veteran adequately with his claim, including VA 
examinations at his place of imprisonment in November 2008.  
VA has tailored its assistance to the peculiar circumstances 
of confinement.  See Bolton v. Brown, 8  Vet. App. 185 
(1995).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The Veteran has appealed the RO's March 2005 assignment of an 
initial 20 percent rating upon the grant of service 
connection, arguing that a higher initial rating is 
warranted.  The 20 percent rating is effective from October 
29, 2001.  Effective November 3, 2008, a 40 percent rating 
has been assigned.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. Part 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed.Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. Part 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted. A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief. A maximum schedular rating of 60 percent 
is awarded when disability from intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion. If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order. Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2009).

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 (2009) allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Analysis

Review of the record reveals a long history of low back 
symptomatology.  Medical records dated in the early 2000's 
regularly document complaints of pain and radiation into the 
lower extremities, particularly on the left.  Several 
clinical records describe the pain as constant with 
intermittent exacerbations.  On VA evaluation in April 2002, 
the Veteran had some voluntary muscle guarding when he tried 
to fully flex, rotate, and lateral bend.  A June 2002 record 
refers to limited toe and heel wailing.  Other records refer 
to muscle spasm.  

On VA examination in March 2006, the Veteran flexed his low 
back 30 degrees with complaints of back pain but when he sat 
up from a lying position, it flexed to 90 degrees without any 
evident difficulty.  He leaned to the left and right side 20 
degrees, extended to 20 degrees, with complaints of back 
pain.  However, when leaning to the right or left or standing 
first on one leg and then the other, his paraspinous muscles 
contracted and relaxed in a normal fashion indicating no 
muscle spasm.  The examiner felt that he was volitionally 
limiting his spine motion.  However, on VA examination in May 
2006, forward flexion was to 30 degrees, extension was to 10 
degrees, left lateral flexion was to 20 degrees, right 
lateral flexion was to 25 degrees, left lateral rotation was 
to 25 degrees, and right lateral rotation was to 30 degrees.  
DeLuca limited right and left lateral flexion 5 degrees more.  

VA examination in May 2006 revealed intact sensation on the 
L5-S1 on the right, but slightly decreased sensation there on 
the left.  There were decreased deep tendon reflexes on the 
knee and ankle jerk areas bilaterally, but the Veteran had 
normal functioning on the L1 to L5 and S1 bilaterally.   

On VA examination in November 2008, a history of progressive 
pain was noted.  It was noted that the Veteran used a cane 
for stability as well as for relief of leg and back pain.  
The Veteran described a burning and then numbing back pain.  
Radiation into the left leg and foot was reported.  The 
Veteran reported daily flare-ups.  On examination, muscle 
spasm was reported as well as pain with motion and guarding.  
Gait was described as antalgic with poor propulsion.  Flexion 
was from 0 to 10 degrees with pain at 5 degrees.  Extension 
was from 0 to 5 degrees with pain. 

Significant to the determination in this case is that the old 
rating criteria in effect when the Veteran filed his claim 
must be considered.  The record shows significant limitation 
of motion with complaints of constant pain.  However, the 
Veteran's disability also involved disc problems.  The 
evidence over the course of the appeal documents sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm.  Some reports suggest decreased ankle jerk.  X-ray 
studies reveal disc problems at the L5-S1 level.  The 
totality of the medical records paint a picture of little 
intermittent relief from the symptomatology.  Although it is 
arguable that all of the criteria for a 60 percent rating 
under former Code 5293 have not been met, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the resulting disability picture more nearly approximates 
such criteria.  38 C.F.R. § 4.7. The Board therefore 
concludes that a 60 percent rating under Code 5293 is 
warranted from October 29, 2001.  Fenderson.  

However, the Board is unable to find that a rating in excess 
of 60 percent is warranted at any time during the appeal 
period.  A 60 percent rating is the highest available under 
Code 5293, and Codes 5292 and 5295 do not provide for ratings 
in excess of even 40 percent.  Looking to the current rating 
criteria, The General Rating Formula for Diseases and 
Injuries of the Spine requires ankylosis for assignment of a 
rating in excess 40 percent.  Although the Veteran's range of 
motion is clearly limited, there is no ankylosis.  The Board 
notes that the most recent examination documented the fact 
that there was no urinary or fecal incontinence to warrant 
separate evaluations for such neurologic abnormalities.  A 
rating in excess of 60 percent is not available under current 
degenerative disc criteria.  The preponderance of the 
evidence is against entitlement to a rating in excess of 60 
percent.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The Board also recognizes that the record may be understood 
to suggest impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

An initial evaluation rating of 60 percent for back injury 
lumbar spine, osteoarthritis and degenerative disc disease 
with radiculopathy to legs, is warranted, effective from 
October 29, 2001.  To this extent, the appeal is granted, 
subject to laws and regulations applicable to payment of VA 
monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


